DETAILED ACTION
This Office Action is in response to the Amendment filed 27 September 2021. Claim(s) 1, 3-6, 8-14, and 16-23 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 3, 9, 14, 17, 18, cancelled claim(s) 2, 7, and 15 and new claim (s) 21-23.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species L in the reply filed on 27 September 2021 is acknowledged.  The traversal is on the ground(s) that a constructive election of species A, B, K and N was previously made in the original presentation of the claims which would include species E and L with no burden in continuing examination of the present amended claims.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., search different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is deemed proper and is therefore made FINAL.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 11-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2014/0046323A1, “Payne”) in view of Yoon (US 5,984,939).
Regarding claim 1, Payne discloses a valve preparation device including an inner catheter (12) that is capable of being aligned and positioned at least partially within an outer catheter. A first jaw (120; Fig. 4) pivotally connected to a second jaw (110; Fig. 2; [0034]). The first and second jaws extend from the inner catheter (12). Each jaw defines an edge, wherein the first and second jaws have a closed arrangement in which the edges are adjacent each other and an open arrangement in which the first and second jaws are splayed open with respect to each other [0032]. A first severing element (230) is connected to the second jaw and includes a delivery arrangement in which the first severing element is substantially parallel to the second jaw (Fig. 4). It is noted that “substantially” is defined as “to a significant amount”. The first severing element is outwardly extended from the second jaw in a deployed arrangement (Fig. 5). However, Payne does not disclose an outer catheter. 
In the same field of endeavor, laparoscopic devices, Yoon teaches an inner tubular member (16) coaxially disposed within an outer tubular member (14; C3;L55-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer catheter to the device of Payne, to provide means to protect the inner catheter and end effector while being maneuvered to the procedure site. 
Regarding claim 3
Regarding claim 4, the combination of Payne and Yoon discloses that the first severing element is positioned within a receiving area (135; Payne) between the first and second jaws.
Regarding claim 5, the combination of Payne and Yoon discloses a positioning device (140;C6;L42-50, C7;L65-C8;L4; Yoon) on which the outer catheter slides.
Regarding claim 8, the combination of Payne and Yoon discloses that the outer catheter is capable of being positioned over the first and second jaws to collapse the first and second jaws into a cylindrical configuration (C6; L10-11; Yoon).
Regarding claim 11, the combination of Payne and Yoon discloses that the first severing element is a blade [0038].
Regarding claims 12 and 13, the combination of Payne and Yoon discloses an inner arm (220; Payne) having a slot (opening of 220) through which the first severing element extends. The inner arm is positioned between the first and second jaws.
Regarding claim 23, the combination of Payne and Yoon discloses that the first severing element is rotatable from the delivery arrangement to the deployed arrangement (Figs. 4-6).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Yoon, as applied to claim 1 above, and further in view of Gerrans (US 2016/0367311A1).
Regarding claim 6, Payne does not disclose that the first and second jaws are configured to receive first and second guide wires.
In the same field of endeavor, surgical cutting devices, Gerrans teaches a surgical instrument for cutting including a first jaw (16) that is configured to receive a .
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Yoon, as applied to claim 1 above, and further in view of Hancock et al. (US 2018/0280084A1, “Hancock”).
Regarding claims 9 and 10, the combination of Payne and Yoon does not disclose that the first severing element includes an electrode. 
In the same field of endeavor, surgical cutting device, Hancock teaches a device that includes a severing element (226; Fig. 2) that includes a cutting edge in the form of a sharp edge [0082, 0084]. The severing element may be an electrode wherein an electrical current may flow therethrough when attached to a power source such as a radiofrequency (RF), bipolar or ultrasonic generator [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the severing element of the combination of Payne and Yoon as an electrode, as taught by Hancock, since a person of ordinary skill has good reason to pursue the known options within their technical grasp with the reasonable expectation that at least one would be successful.
Claim(s) 1, 3-5, 8, and 11-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2014/0046323A1, “Payne”) in view of Yoon (US 5,984,939).
Regarding claim 1, Payne discloses a valve preparation device including an inner catheter (12) that is capable of being aligned and positioned at least partially within an outer catheter. A first jaw (720; Fig. 12) pivotally connected to a second jaw (710; Fig. 13; [0034]). The first and second jaws extend from the inner catheter (12). Each jaw defines an edge, wherein the first and second jaws have a closed arrangement in which the edges are adjacent each other and an open arrangement in which the first and second jaws are splayed open with respect to each other [0032]. A first severing element (820) is connected to the second jaw and includes a delivery arrangement in which the first severing element is substantially parallel to the second jaw (Fig. 12). It is noted that “substantially” is defined as “to a significant amount”. The first severing element is outwardly extended from the second jaw in a deployed arrangement (Fig. 13). However, Payne does not disclose an outer catheter. 
In the same field of endeavor, laparoscopic devices, Yoon teaches an inner tubular member (16) coaxially disposed within an outer tubular member (14; C3;L55-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer catheter to the device of Payne, to provide means to protect the inner catheter and end effector while being maneuvered to the procedure site. 
Regarding claim 3, the combination of Payne and Yoon discloses that the first severing element is a mechanical cutter (Fig. 12; [0045];Payne).
Regarding claim 4
Regarding claim 5, the combination of Payne and Yoon discloses a positioning device (140;C6;L42-50, C7;L65-C8;L4; Yoon) on which the outer catheter slides.
Regarding claim 8, the combination of Payne and Yoon discloses that the outer catheter is capable of being positioned over the first and second jaws to collapse the first and second jaws into a cylindrical configuration (C6; L10-11; Yoon).
Regarding claim 11, the combination of Payne and Yoon discloses that the first severing element is a blade [0038; 0045].
Regarding claims 12 and 13, the combination of Payne and Yoon discloses an inner arm (220; Payne) having a slot (opening of 220) through which the first severing element extends. The inner arm is positioned between the first and second jaws.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Yoon, as applied to claim 1 above, and further in view of Gerrans (US 2016/0367311A1).
Regarding claim 6, Payne does not disclose that the first and second jaws are configured to receive first and second guide wires.
In the same field of endeavor, surgical cutting devices, Gerrans teaches a surgical instrument for cutting including a first jaw (16) that is configured to receive a first guide wire via opening (81) and a second jaw (18) configured to receive a second guide wire via opening (83; [0046, 0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the jaws of the combination of Payne and Yoon with openings/lumens, as taught by Gerrans, to guide the device and jaws to the target anatomical region [0048].
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Yoon, as applied to claim 1 above, and further in view of Hancock et al. (US 2018/0280084A1, “Hancock”).
Regarding claims 9 and 10, the combination of Payne and Yoon does not disclose that the first severing element includes an electrode. 
In the same field of endeavor, surgical cutting device, Hancock teaches a device that includes a severing element (226; Fig. 2) that includes a cutting edge in the form of a sharp edge [0082, 0084]. The severing element may be an electrode wherein an electrical current may flow therethrough when attached to a power source such as a radiofrequency (RF), bipolar or ultrasonic generator [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the severing element of the combination of Payne and Yoon as an electrode, as taught by Hancock, since a person of ordinary skill has good reason to pursue the known options within their technical grasp with the reasonable expectation that at least one would be successful.
Claim(s) 1, 3-5, 8, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer (US 4,655,216) in view of Yoon (US 5,984,939).
Regarding claim 1, Tischer discloses a valve preparation device including an inner catheter (8) that is capable of being aligned and positioned at least partially within an outer catheter. A first jaw (B; Fig. 2) pivotally connected to a second jaw (A; Fig. 2; C5;L9-10). The first and second jaws extend from the inner catheter (12). Each jaw defines an edge, wherein the first and second jaws have a closed arrangement in which the edges are adjacent each other and an open arrangement in which the first and 
In the same field of endeavor, laparoscopic devices, Yoon teaches an inner tubular member (16) coaxially disposed within an outer tubular member (14; C3;L55-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer catheter to the device of Tischer, to provide means to protect the inner catheter and end effector while being maneuvered to the procedure site. 
Regarding claim 3, the combination of Tischer and Yoon discloses that the first severing element is a mechanical cutter (Fig. 2; Tischer).
Regarding claim 4, the combination of Tischer and Yoon discloses that the first severing element is positioned within a receiving area (C4;L62-63; Tischer) between the first and second jaws.
Regarding claim 5, the combination of Tischer and Yoon discloses a positioning device (140;C6;L42-50, C7;L65-C8;L4; Yoon) on which the outer catheter slides.
Regarding claim 8
Regarding claim 11, the combination of Tischer and Yoon discloses that the first severing element is a blade (Fig. 2).
Regarding claim 23, the combination of Tischer and Yoon discloses that the first severing element is rotatable from the delivery arrangement to the deployed arrangement (Figs. 2; C4:L50-65).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Yoon, as applied to claim 1 above, and further in view of Gerrans (US 2016/0367311A1).
Regarding claim 6, Payne does not disclose that the first and second jaws are configured to receive first and second guide wires.
In the same field of endeavor, surgical cutting devices, Gerrans teaches a surgical instrument for cutting including a first jaw (16) that is configured to receive a first guide wire via opening (81) and a second jaw (18) configured to receive a second guide wire via opening (83; [0046, 0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the jaws of the combination of Tischer and Yoon with openings/lumens, as taught by Gerrans, to guide the device and jaws to the target anatomical region [0048].
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Yoon, as applied to claim 1 above, and further in view of Hancock et al. (US 2018/0280084A1, “Hancock”).
Regarding claims 9 and 10
In the same field of endeavor, surgical cutting device, Hancock teaches a device that includes a severing element (226; Fig. 2) that includes a cutting edge in the form of a sharp edge [0082, 0084]. The severing element may be an electrode wherein an electrical current may flow therethrough when attached to a power source such as a radiofrequency (RF), bipolar or ultrasonic generator [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the severing element of the combination of Tischer and Yoon as an electrode, as taught by Hancock, since a person of ordinary skill has good reason to pursue the known options within their technical grasp with the reasonable expectation that at least one would be successful.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epp et al. (US 2010/0268226A1, “Epp”) in view of Tischer in view of Yoon.
Regarding claim 14, Epp discloses (see [0003, 0018, 0022, 0040, and 0042-44) a method of preparing a heart valve of a patient, the heart valve having a plurality of leaflets (hardened leaflet calcification; see [0003]) and a valve opening [0040], the method comprising: providing a valve preparation device (100; [0018]) including: an outer catheter (180), an inner catheter coaxially aligned and positioned at least partially within the outer catheter (162; Fig. 9 and Paragraph show the drive cable has a central lumen in the center [for a guidewire] making it structural a catheter), the first (140) and second jaws (150) extending from the inner catheter (extend radially); wherein each jaw defines an edge (surface of 130 and 132; see [0022]); wherein the first and second jaws have a closed arrangement in which the edges are in contact (Fig. 16B) and an open arrangement in which the first and second jaws are splayed open (Fig. 13C) with 
In the same field of endeavor, surgical cutting devices, Tischer teaches a device that is capable of being used as a valve preparation device including an inner catheter (8). A first jaw (B; Fig. 2) pivotally connected to a second jaw (A; Fig. 2; C5;L9-10). The first and second jaws extend from the inner catheter (12). Each jaw defines an edge, wherein the first and second jaws have a closed arrangement in which the edges are adjacent each other and an open arrangement in which the first and second jaws are splayed open with respect to each other (C4;L45-65). A first severing element (F) is connected to the second jaw and includes a delivery arrangement in which the first severing element is substantially parallel to the second jaw (C4;L50-60). The first severing element is outwardly extended from the second jaw in a deployed arrangement (Fig. 2). However, Tischer does not disclose an outer catheter. 
In the same field of endeavor, surgical cutting devices, Yoon teaches an inner tubular member (16) coaxially disposed within an outer tubular member (14; C3;L55-60). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one step, providing valve preparation device of Epp, for another step, providing a valve preparation device of the combination of Tischer and Yoon (Applicant’s Specification Paragraph 08 states valve preparation as “severing and optionally removing cusp or leaflet tissue in preparation for implantation of a prosthetic heart valve”, Yoon discloses in Column 2, Lines 40-53 that the device grasp and cut tissue in an anatomical cavity), since Epp teaches that the method (step S210; [0022, 0041]) may alternatively provide another suitable system, one delivered by catheter. The substitution of the device as taught in Epp would have yielded predictable results, namely, conducting the method of preparing a heart valve. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epp in view of Tischer and Yoon, as applied to claim 14 above, and further in view of Hancock et al. (US 2018/0280084A1, “Hancock”).
Regarding claim 20, the combination of Tischer and Yoon does not disclose that the first severing element includes an electrode. 
In the same field of endeavor, surgical cutting device, Hancock teaches a device that includes a severing element (226; Fig. 2) that includes a cutting edge in the form of a sharp edge [0082, 0084]. The severing element may be an electrode wherein an electrical current may flow therethrough when attached to a power source such as a .
Allowable Subject Matter
Claim(s) 16-19, 21 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record teaches pushing the first and second jaws into an open arrangement by pushing a wire but there is no reasonable combination thereof in combination with the other claimed limitations. The prior art does not disclose or suggest rotating the severing element from a folded delivery position to an unfolded deployed position. The closest art includes Tischer which discloses an unfolded delivery position and a folded deployed position. It is noted that folding is defined as being bent or rearranged into a flatter or more compact shape. The prior art does not disclose a middle arm positioned between the first jaw and second jaw in a method wherein the first leaflet is positioned between the first jaw and the middle arm nor does the prior art disclose a first jaw that is S-shaped in the open arrangement and is linear in the closed arrangement in combination with the other claimed limitations of the method claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gowski (US 2018/0185049A1) and Drochner et al. (US 2018/0008298A1) disclose surgical cutting devices including severing elements that extend outward from a jaw member.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.